Case 2:17-cr-20274-BAF-DRG ECF No. 488, PageID.3897 Filed 05/25/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

__________________________________

UNITED STATES OF AMERICA,                 No. 17-cr-20274

      Plaintiff,                          Honorable Bernard A. Friedman

v.

JUMANA NAGARWALA,
FAKHRUDDIN ATTAR, and
FARIDA ATTAR.

     Defendants.
_________________________________

  MOTION FOR AN ORDER TO SEAL REPLY TO GOVERNMENT’S
 RESPONSE TO DEFENDANTS’ MOTION TO SUPPRESS WIRETAPS
    AND ALL EVIDENCE OBTAINED AS A RESULT OF THOSE
                      WIRETAPS

      Jumana Nagarwala, M.D., through her attorney Shannon Smith;

Fakhruddin Attar, M.D., through his attorney Mary Chartier; and Farida

Attar, Ph.D., through her attorney Matthew R. Newburg; respectfully

request that the Reply to Government’s Response to Defendant’s Motion

to Suppress Wiretaps and All Evidence Obtained as a Result of Those

Wiretaps, be received by the Court under seal. The Defendants request

these pleadings be sealed as they extensively quote and reference sealed

documents, including specifically, the Affidavit in Support of Application



                                      1
Case 2:17-cr-20274-BAF-DRG ECF No. 488, PageID.3898 Filed 05/25/21 Page 2 of 3




(for Title III Wiretaps). Further, prior pleadings filed including the

Defendants’ Motion and the government’s Response were under seal.

      Pursuant to Local Court Rule 7.1(a)(1), Counsel have sought

concurrence from the government, and the government does concur that

the aforementioned Reply should be sealed by the Court.

                                    Respectfully submitted,

5/25/2021                           /s/SHANNON SMITH
Date                                Shannon Smith
                                    Attorney for Jumana Nagarwala, M.D.

5/25/2021                           /s/MARY CHARTIER
Date                                Mary Chartier
                                    Attorney for Fakhruddin Attar, M.D.

5/25/2021                           /s/MATTHEW R. NEWBURG
Date                                Matthew R. Newburg
                                    Attorney for Farida Attar, Ph.D.




                                      2
Case 2:17-cr-20274-BAF-DRG ECF No. 488, PageID.3899 Filed 05/25/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I hereby certify that on May 25, 2021, I e-filed and electronically

served the foregoing document to all counsel of record.


/s/Shannon Smith
Shannon Smith
Smith Lehman, PC
1668 South Telegraph Rd.
Suite 200
Bloomfield Hills, MI 48302
Phone: (248) 636-2595
shannon@smith-lehman.com




                                      3
